Case 3:16-cr-00082-CHB-CHL Document 364 Filed 07/09/19 Page 1 of 9 PageID #: 2164


                                                                                          FI LEO
                                                                                     VANESSA L AR"4STRONG. CLEAK
                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY                             JUL O9 201~
                                         AT LOUISVILLE
                                                                                     U.S. DISTRICT COUAl
   UNITED STATES OF AMERICA
                                                                                   WESrN. PLSJimJlJCKV

   V.                                                     CRIMINAL ACTION NO. 3:16CR-00082-CHB

   ISMAEL GONZALEZ                                                                        DEFENDANT

                                         PLEA AGREEMENT

          Pursuant to Rule 1 l(a)(2) and Rule 1 l(c)(l) (C) of the Federal Rules of Criminal

   Procedure, the United States of America, by Russell M. Coleman, United States Attorney for the

   Western District of Kentucky, and defendant, Ismael Gonzalez, and his attorney, Rob Eggert,

   have agreed upon the following:

          1.      Defendant acknowledges that he has been charged in the First Superseding

   Indictment in this case with a violation of Title 21 ; United States Code, Section 846 under Count

   1 and a violation of Title 18, United States Code, Section 1956(h) under Count 2. Defendant

   further acknowledges that the First Superseding Indictment in this case seeks forfeiture of any

   and all property constituting, or derived from, proceeds the defendants obtained, directly or

   indirectly, as a result of said offense, and any and all of the defendant's property used, or

   intended to be used, in any manner or part, to commit or to facilitate the commission of the

   violation alleged in this First Superseding Indictment including but not limited to: Smith &

   Wesson, .40 caliber handgun with loaded magazine, SN: DWK5015 ; Beretta, .40 caliber

   handgun with loaded magazine and 2 additional magazines, SN: PX187911; and Ammunition.
Case 3:16-cr-00082-CHB-CHL Document 364 Filed 07/09/19 Page 2 of 9 PageID #: 2165




          2.      Defendant has read the charges against him contained in the First Superseding

   Indictment, and those charges have been fully explained to him by his attorney. Defendant fully

   understands the nature and elements of the crimes with which he has been charged.

          3.      Defendant will enter a voluntary plea of guilty to Counts 1 and 2 in this case.

   Defendant will plead guilty because he is in fact guilty of the charge. The parties agree that this

   is a conditional plea under Rule 1 l(a)(2) and that defendant specifically reserves the right to

   appeal the following decisions: Docket Numbers 180, 283 and 287. The parties agree to the

   following factual basis for this plea:

          Beginning on or about May 3, 2016 and continuing until July 2, 2016, Ismael Gonzalez

   conspired with others to possess and distribute narcotics including heroin and cocaine in the

   Louisville, Kentucky area. As part of the conspiracy, Gonzalez engaged in intercepted phone

   conversations in which he discussed the delivery of narcotics to Louisville which would be

   shipped by semi tractor-trailer. On July 2, 2016, the DEA seized what laboratory testing

   confirmed to contain 31. 968 kilograms of cocaine; 15 .4 grams of cocaine base and 4.6 kilograms

   of heroin. The narcotics were located inside the cab of a tractor-trailer operated by Oscar

   Argueta. Gonzalez had engaged in intercepted phone conversations discussing the delivery and

   receipt of this shipment which would have been distributed to other co-conspirators for sale.

           On or about July 1, 2016, Ismael Gonzalez conspired with others to conduct financial

   transactions which he knew involved drug proceeds, to promote drug dealing, which is a

   specified unlawful activity. In the course of this conspiracy, Gonzalez and associates received

   $400,000 in drug proceeds on July 1, 2016.

                  4.      Defendant agrees to forfeit and abandon any right to any and all evidence

   and property seized during the course of this investigation (including but not limited to any item



                                                     2
Case 3:16-cr-00082-CHB-CHL Document 364 Filed 07/09/19 Page 3 of 9 PageID #: 2166




   subject to forfeiture), and waives any right to seek the return of any property pursuant to Fed. R.

   Crim. P. 41 or otherwise. Defendant understands and agrees that items seized during the course

   of this investigation will be destroyed or otherwise disposed of by the seizing law enforcement

   agency. Defendant's agreement to forfeit includes but is not limited to: Smith & Wesson, .40

   caliber handgun with loaded magazine, SN: DWK5015 ; Beretta, .40 caliber handgun with loaded

   magazine and 2 additional magazines, SN: PX187911; and Ammunition. The United States

   agrees not to forfeit any real or personal property located at Davids Drive.

          5.      Defendant understands that the charge to which he will plead guilty carries a

   minimum term of imprisonment of 15 years a maximum term of imprisonment of life, a

   maximum fine of$10,500,000, and supervised release of at least five years and up to any number

   of years, including life, which the Court may specify. Defendant understands that an additional

   term of imprisonment may be ordered if the terms of the supervised release are violated, as

   explained in 18 U.S.C . § 3583 .

          6.      Defendant recognizes that pleading guilty may have consequences with respect to

   his immigration status if he is not a citizen of the United States. Under federal law, a broad range

   of crimes are removable offenses, which may include the offense to which Defendant is pleading

   guilty. In addition, if he is a naturalized citizen, Defendant acknowledges that certain

   convictions, which may include Defendant's conviction, may expose him to denaturalization

   under federal law. Because removal, denaturalization, and other immigration consequences are

   handled in separate proceedings, Defendant understands that no one, including his attorney or the

   U.S. District Court, can predict with certainty how his conviction may affect his immigration,

   naturalization, or citizenship status. Defendant agrees to plead guilty with a full understanding




                                                    3
Case 3:16-cr-00082-CHB-CHL Document 364 Filed 07/09/19 Page 4 of 9 PageID #: 2167




   that this guilty plea may lead to adverse immigration consequences, including denaturalization

   and possible automatic removal from the United States.

          7.       Defendant understands that if a term of imprisonment of more than one year is

   imposed, the Sentencing Guidelines require a term of supervised release and that he will then be

   subject to certain conditions of release. §§5Dl.1, 5Dl.2, 5Dl.3.

          8.       Defendant understands that by pleading guilty, he surrenders certain rights set

   forth below. Defendant's attorney has explained those rights to him and the consequences of his

   waiver of those rights, including the following:

                   A.     If defendant persists in a plea of not guilty to the charge against

          him, he has the right to a public and speedy trial. The trial could either be a jury

          trial or a trial by the judge sitting without a jury. If there is a jury trial, the jury

          would have to agree unanimously before it could return a verdict of either guilty

          or not guilty. The jury would be instructed that defendant is presumed innocent

          and that it could not convict him unless, after hearing all the evidence, it was

          persuaded of defendant's guilt beyond a reasonable doubt.

                   B.     At a trial, whether by a jury or a judge, the United States would be

          required to present its witnesses and other evidence against defendant. Defendant

          would be able to confront those government witnesses and his attorney would be

          able to cross-examine them. In tum, defendant could present witnesses and other

          evidence in his own behalf. If the witnesses for defendant would not appear

          voluntarily, he could require their attendance through the subpoena power of the

          Court.




                                                       4
Case 3:16-cr-00082-CHB-CHL Document 364 Filed 07/09/19 Page 5 of 9 PageID #: 2168




                  C.      At a trial, defendant would have a privilege against self-

          incrimination and he could decline to testify, without any inference of guilt being

          drawn from his refusal to testify. If defendant desired to do so, he could testify in

          his own behalf.

          9.      Defendant understands that the United States Attorney's Office has an obligation

   to fully apprise the District Court and the United States Probation Office of all facts pertinent to

   the sentencing process, and to respond to all legal or factual inquiries that might arise either

   before, during, or after sentencing. Defendant admits all acts and essential elements of the

   indictment counts to which he pleads guilty.

           10.    Defendant acknowledges liability for the special assessment mandated by 18

   U.S.C. § 3013 and will pay the assessment in the amount of $200 to the United States District

   Court Clerk's Office by the date of sentencing.

           11.    At the time of sentencing, the United States will

                  -Agree with defendant that a sentence of 180 months imprisonment
                  followed by 5 years' supervised release is the appropriate
                  disposition of this case.

                  -Agree that the sentence imposed in this case shall run
                  concurrently with the sentence imposed in the Eastern District of
                  Kentucky under Indictment Number 6: 15-CR-33 which will not
                  exceed 188 months.

                  -Agree not to seek sentencing enhancements under the Sentencing
                  Guidelines.

                  -demand forfeiture.

           12.    Both parties have independently reviewed the Sentencing Guidelines applicable in

   this case. The applicable guidelines will be determined at sentencing

                  A.      The Applicable Offense Level should be determined at sentencing; and



                                                     5
Case 3:16-cr-00082-CHB-CHL Document 364 Filed 07/09/19 Page 6 of 9 PageID #: 2169




                  B.      The Criminal History of defendant shall be determined upon

          completion of the presentence investigation, pursuant to Fed. R. Crim. P. 32(c).

          Both parties reserve the right to object to the USSG §4Al .1 calculation of

          defendant's criminal history. The foregoing statements of applicability of

          sections of the Sentencing Guidelines and the statement of facts are not binding

          upon the Court. The defendant understands the Court will independently

          calculate the Guidelines at sentencing and defendant may not withdraw the plea of

          guilty solely because the Court does not agree with either the statement of facts or

          Sentencing Guideline application.

          13.     Defendant is aware of his right to appeal his conviction and that 18 U.S.C. § 3742

   affords a defendant the right to appeal the sentence imposed. Defendant has entered a

   conditional plea under Rule (a)(2) and specifically reserves the right to appeal the decisions set

   forth specifically in paragraph 3 of this agreement. Except for appeal on the aforementioned

   decisions, unless based on claims of ineffective assistance of counsel or prosecutorial

   misconduct, the Defendant knowingly and voluntarily waives the right (a) to directly appeal his

   conviction and the resulting sentence pursuant to Fed. R. App. P. 4(b) and 18 U.S.C. § 3742, and

   (b) to contest or collaterally attack his conviction and the resulting sentence under 28 U.S .C. §

   2255 or otherwise. Defendant specifically waives on appeal or in a collateral attack any

   argument that (1) the statutes to which the defendant is pleading guilty is are unconstitutional, (2)

   the admitted conduct does not fall within the scope of the statutes, and (3) waives indictment on

   any enhancements to his sentence made under 21 U.S.C. § 851.




                                                     6
Case 3:16-cr-00082-CHB-CHL Document 364 Filed 07/09/19 Page 7 of 9 PageID #: 2170




           14.    Defendant waives and agrees to waive any rights under the Speedy Trial Act and

   understands and agrees that sentencing may be delayed. The reason for such waiver is so that at

   sentencing the Court will have the benefit of all relevant information.



           15.    The defendant hereby waives all rights, whether asserted directly or by a

   representative, to request or receive from any department or agency of the United States any

   records pertaining to the investigation or prosecution of this case, including without limitation

   any records that may be sought under the Freedom oflnformation Act, 5 U.S.C. § 552, or the

   Privacy Act of 1974, 5 U.S .C. § 552a.

           16.    Defendant agrees to interpose no objection to the United States transferring

   evidence or providing information concerning defendant and this offense, to other state and

   federal agencies or other organizations, including, but not limited to the Internal Revenue

   Service, other law enforcement agencies, and any licensing and regulatory bodies, or to the entry

   of an order under Fed. R. Crim. P. 6(e) authorizing transfer to the Examination Division of the

   Internal Revenue Service of defendant's documents, or documents of third persons, in possession

   of the Grand Jury, the United States Attorney, or the Criminal Investigation Division of the

   Internal Revenue Service. Defendant further agrees to the entry of an order under Fed. R. Crim.

   P. 6(e) authorizing the use of documents in possession of the Grand Jury to be used during the

   defendant's deposition as contemplated in paragraph 9 of this Agreement.

           17.    If the Court refuses to accept this agreement and impose sentence in accordance

   with its terms pursuant to Fed. R. Crim. P. 1 l(c)(l)(C), this Agreement will become null and

   void and neither party shall be bound thereto, and defendant will be allowed to withdraw the plea

   of guilty.



                                                    7
Case 3:16-cr-00082-CHB-CHL Document 364 Filed 07/09/19 Page 8 of 9 PageID #: 2171




           18.     Defendant agrees that the disposition provided for within this Agreement is fair,

   taking into account all aggravating and mitigating factors. Defendant states that he has informed

   the United States Attorney's Office and the Probation Officer, either directly or through his

   attorney, of all mitigating factors.

           19.     This document and the supplemental plea agreement state the complete and only

   Plea Agreements between the United States Attorney for the Western District of Kentucky and

   defendant in this case, and are binding only on the parties to this Agreement, supersedes all prior

   understandings, if any, whether written or oral, and cannot be modified other than in writing that

   are signed by all parties or on the record in Court. No other promises or inducements have been

   or will be made to defendant in connection with this case, nor have any predictions or threats

   been made in connection with this plea.

   AGREED:

   RUSSELL M. COLEMAN
   United States Attorney

   By:



   Robert B. Bonar                                                      Date
   Assistant United States Attorney


           I have read this Agreement and carefully reviewed every part of it with my attorney. I
   fully understand it and Iv    tarily agree to it.



   Ismael Gonzalez
   Defendant




                                                    8
Case 3:16-cr-00082-CHB-CHL Document 364 Filed 07/09/19 Page 9 of 9 PageID #: 2172




          I am the defendant's counsel. I have carefully reviewed every part of this Agreement
  with the defendant. To my knowledge my client's decision to enter into this Agreement is an
  informed and voluntary one.


  Rob Egge                                                          Date
  Counsel for Defendant


  RMC:RBB




                                                 9
